                 Case 9:15-bk-07727-FMD              Doc 51       Filed 09/24/19      Page 1 of 4



                                UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                      FORT MYERS DIVISION

 In Re:
                                                             Chapter 7
 Raul Scott Fails                                            Case No. 9:15-bk-07727-FMD
 Jean M Fails

               Debtor(s).
                                                      /

                APPLICATION FOR COMPENSATION OF ATTORNEY FOR TRUSTEE

        Luis E. Rivera II, as Trustee in Bankruptcy, pursuant to 11 U.S.C. § 330 and Rule 2016(a), Federal
Rules of Bankruptcy Procedure, and makes application for an order approving final compensation for
services rendered and reimbursement of necessary expenses by Henderson, Franklin, Starnes & Holt, P.A.
(“Henderson Franklin”), attorneys for the Chapter 7 Trustee in the above captioned case, stating as
follows:

         1.     On January 6, 2017, the Court entered its Order Approving Trustee’s Application to
Employ Counsel, which Order authorized the Trustee to employ counsel to assist him with the complicated
legal problems involved in the administration of this estate, and, pursuant to the Court’s Order, the Trustee
employed Henderson Franklin through February 27, 2018.

        2.       During the progress of the administration of the estate, Henderson Franklin assisted in the
preparation of all of the Trustee’s reports, applications and legal papers, held conferences with the Trustee
and the Trustee’s Final Report has now been filed.

         3.       The Trustee has filed with the Court all reports and records as required by the Court, and
has disposed of all non-exempt property, and Henderson Franklin is entitled to a reasonable fee for its
services on behalf of the Trustee for the benefit of the estate in the sum of $2,275.00 and reimbursement of
its actual, reasonable, and necessary out-of-pocket expenses incurred in the amount of $0.00.

          4.        A summary of Applicant’s Activities is attached hereto as Exhibit A.

                            This application will be noticed as part of the Notice of Final Report.

        I HEREBY CERTIFY that on September 24, 2019, the foregoing was provided electronically or
by U.S. Mail to U.S. Trustee, 501 East Polk St., Suite 1200, Tampa, FL 33602.


                                                          /s/ Luis E. Rivera II
                                                          Luis E. Rivera II, Trustee
                                                          Post Office Box 1026
                                                          Fort Myers, Florida 33902-1026
                                                          239. 254.8466
                                                          trustee.rivera@gray-robinson.com
                  Case 9:15-bk-07727-FMD            Doc 51      Filed 09/24/19       Page 2 of 4
                                                                             Henderson, Franklin, Starnes & Holt, P.A.
                                                                             P.O. Box 280
                                                                             Fort Myers, Florida 33902-0280
                                                                             Telephone 239-344-1100
                                                                             EIN XX-XXXXXXX



                                             September 23, 2019
TO:    Henderson Franklin Starnes & Holt Bankruptcy Trustee
       1715 Monroe Street                                                              Attorney: Rivera, Luis E II
       Fort Myers, FL 33901                                                            File No. 25371/657
                                                                                       Invoice No. 710140
                                                                                       Session No. 102950




Re:    Henderson Franklin Starnes & Holt Bankruptcy Trustee Re: Fails, Raul and Jean




      Services:

      01/06/17     Preparation of employment application.                Rivera, Luis E II             0.40
                                                                         Shareholder

      01/06/17     Telephone call to R. Kobriger, Esquire, counsel for   Rivera, Luis E II             0.10
                   Mr. and Mrs. Kreuter.                                 Shareholder

      01/06/17     Preparation of correspondence to R. Kobringer,        Rivera, Luis E II             0.80
                   Esquire regarding potential Section 363(h) sale.      Shareholder

      01/06/17     Receipt and review of e-mail from S. Wisotzkey,       Rivera, Luis E II             0.20
                   Esquire regarding status of sale of Richland County   Shareholder
                   acreage.

      01/06/17     Preparation of e-mail to S. Wisotzkey, Esquire        Rivera, Luis E II             0.30
                   requesting conveyance document.                       Shareholder

      01/25/17     E-mail to R. Kolbriger, Esquire enclosing BPO.        Rivera, Luis E II             0.20
                                                                         Shareholder

      03/27/17     Telephone conference with Richard Kolbriger,          Rivera, Luis E II             0.40
                   Esquire regarding sale of Richland County, WI         Shareholder
                   property.

      04/10/17     Receipt and review of e-mail from R. Kolbrigser       Rivera, Luis E II             0.20
                   regarding offer to purchase WI property.              Shareholder

      08/15/17     Telephone conference with Samuel Wisotzkey,           Rivera, Luis E II             0.60
                   Esquire.                                              Shareholder

      08/15/17     Preparation of Motion to Sell Property of Estate.     Rivera, Luis E II             1.00
                                                                         Shareholder

      08/15/17     E-mails to/from R. Kolbrigger, Esquire regarding      Rivera, Luis E II             0.30
                   Motion to Sell.                                       Shareholder

      08/15/17     Preparation of e-mail to S. Wisatzkey, Esquire        Rivera, Luis E II             0.30
                   regarding Motion to Sell.                             Shareholder

      08/15/17     Preparation of e-mail to S. Wisatzkey, Esquire        Rivera, Luis E II             0.30
                   regarding Motion to Sell.                             Shareholder
              Case 9:15-bk-07727-FMD            Doc 51      Filed 09/24/19       Page 3 of 4

09/07/17       Receipt and review of e-mail from Buyer's Counsel      Rivera, Luis E II        0.20
               regarding sale of the property free & clear of liens   Shareholder

09/20/17       Preparation of e-mail to R. Kulbriger regarding        Rivera, Luis E II        0.20
               release of Kapsos Judgment Lien.                       Shareholder

09/20/17       Telephone call to S. Wisotzkey, Esquire.               Rivera, Luis E II        0.10
                                                                      Shareholder

09/21/17       Telephone conference with S. Wositskey, Esquire        Rivera, Luis E II        0.30
               regarding Motion to Sell Property of the Estate.       Shareholder

01/12/18       Preparation of e-mail to S. Wisotzkey, Esquire         Rivera, Luis E II        0.30
               regarding consent to sale.                             Shareholder

02/09/18       Telephone conference with S. Wisotzkey, Esquire.       Rivera, Luis E II        0.80
                                                                      Shareholder



                                        TIMEKEEPER SUMMARY

    RANK                         TIMEKEEPER                       HRS.        RATE              AMOUNT

Shareholder        Rivera, Luis E II                                  7.00     325.00            $2275.00




                                                           TOTAL FEES:                           2,275.00



Disbursements:

** NO DISBURSEMENTS WERE CHARGED TO THIS MATTER IN THE CURRENT BILLING PERIOD**



                                                          TOTAL AMOUNT:                         $2,275.00
                   Case 9:15-bk-07727-FMD            Doc 51        Filed 09/24/19   Page 4 of 4
Henderson Franklin Starnes & Holt Bankru                                                          Invoice No. 710140
September 23, 2019                                                                                 Prebill No. 841732
                                                                                                           Page No. 3
                                                                                                              Fmt #03


CURRENT INVOICE SUMMARY




        Summary of Charges Rendered on this Invoice:
                                 Current Fees:                                                     2,275.00
                                 Current Disbursements:                                                0.00

                                 Total Charges for this Invoice:                                  $2,275.00

                                 LESS: Trust Funds Applied to this Invoice                            -0.00




                                 Balance Due this Invoice                                         $2,275.00

                                 Outstanding Accounts Receivable:                                     $0.00

                                 TOTAL AMOUNT DUE THIS MATTER:                                    $2,275.00




                                            CURRENT TRUST ACTIVITY
